Citation Nr: 0400937	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO. 02-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusettes


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include arrhythmia, claimed as secondary to 
the veteran's service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1977 rating decision that 
denied a rating in excess of 10 percent for the veteran's 
service-connected psychiatric disability, characterized as 
psychoneurosis, anxiety state, and denied service connection 
for a heart disability, specifically, heart arrhythmia.  The 
veteran filed a Notice of Disagreement (NOD) in March 1978, 
and the RO issued a Statement of the Case (SOC) in March 
1978.  The veteran filed a Substantive Appeal in March 1979.  
In July 2002, the RO awarded a 50 percent rating for the 
veteran's psychiatric disability which it recharacterized as 
post-traumatic stress disorder.  Later in July 2002, the 
veteran informed the RO in writing of his desire to withdraw 
from appeal the psychiatric disability claim in view of the 
RO's favorable action increasing the rating to 50 percent.  
Consequently, this issue will not be further addressed.  See 
38 C.F.R. § 20.204 (2003).  

In December 2003, a Deputy Vice Chairman of the Board granted 
the veteran's motion for advancement on the docket.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

For the reasons expressed below, this matter is being 
remanded to RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Indeed, the last review of this issue by 
the RO was back in May 1979 when it issued the veteran a 
supplemental statement of the case. Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that the veteran has a 
one-year period for response.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
appropriate notice, the RO should attempt to obtain any 
pertinent, outstanding evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).

The Board also finds that further medical development of the 
claim is needed.  While the record includes some medical 
evidence pertinent to the issue on hand-that is, pertinent 
to the claimed cardiovascular condition and etiology of 
same-such evidence is incomplete and, in some respects, 
inconsistent. 

As a starting point, the Board notes that the veteran's 
service medical records show that he was hospitalized for 
cardiac arrhythmia in July 1942 and for psychoneurosis, 
anxiety state, in December 1942.  Post-service medical 
records include the opinion of a September 1977 VA 
psychiatric examiner that the veteran's cardiac condition was 
not directly due to his service-connected nervous condition, 
but his cardiovascular history of tacchycardia was indirectly 
influenced by his nervous condition.  This suggests the 
possibility of a nonservice-connected condition being 
aggravated by a service-connected disability.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, in another opinion rendered by a private physician, 
Edward L.G. Jacoubs, M.D., in April 1978, Dr. Jacoubs 
directly related the veteran's arrhythmia to his anxiety 
state which, based on the history provided by the veteran, he 
said dated back to service.  This opinion thus suggests a 
secondary relationship between the veteran's service-
connected psychiatric disability and his arrhythmia.  
However, in yet another private medical opinion, dated in May 
1978, John F. Keefe. M.D., opined that "it is then medically 
quite plausible that a causal relationship exists between 
[the veteran's] initial service related event [involving 
problems with cardiac rhythm] and his continuing medical 
problem."  Notably, it does not appear that any of these 
physicians reviewed the veteran's claims file prior to 
rendering the respective opinion.  

In an attempt to clarify this matter, the RO arranged for the 
veteran to undergo VA examination, instructing the examiner 
to state whether the veteran had a diagnosed heart condition 
and the cause and relationship of such condition to his 
service-connected neurosis.  After examining the veteran, the 
August 1997 examiner assessed "[p]re-diagnosed paroxysmal 
atrial fibrillation" (a diagnosis the veteran currently 
carries).  However, the examiner did not offer an opinion as 
to a possible nexus between this diagnosis and the veteran's 
service-connected psychiatric disability.  In fact, he stated 
the opposite, i.e., that the veteran's intermittent (cardiac) 
episodes were anxiety provoking.  Moreover, the examiner's 
notations as to review of the claims file is inconsistent:  
"I have had the opportunity to review this gentleman's C-
Folder prior to this examination.  There was no medical 
folder available for review at this time for this 
examination."

Hence, the Board finds that a well-reasoned medical opinion 
addressing the nature and etiology of the veteran's heart 
problems, which is based upon consideration of the veteran's 
documented history and assertions, is needed to fully and 
fairly evaluate claim on appeal.  See 38 U.S.C.A. § 5103A(d).  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and, if necessary, 
authorization is provided.  The RO's 
letter should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (unless this period is 
waived, in writing).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA cardiovascular examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

With respect to each diagnosed cardiac 
disability, the examiner should express 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability was caused or is aggravated by 
the veteran's service-connected post-
traumatic stress disorder.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional cardiac impairment resulting 
from the aggravation.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a cardiac 
disability, to include arrhythmia, 
claimed as secondary to his service-
connected psychiatric disability, in 
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



